Citation Nr: 0330472	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  92-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Healthcare System & 
Regional Office (HS&RO) in Fort Harrison, Montana


THE ISSUES


1.  Whether new and material evidence was submitted to reopen 
claim of entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence was submitted to reopen 
claim of entitlement to service connection for a skin 
disorder including secondary to exposure to Agent Orange 
(AO).  

3.  Entitlement to service connection for asthma including 
secondary to exposure to AO.  

4.  Entitlement to service connection for liver disease 
manifested by abnormal liver function test including 
secondary to exposure to AO.  

5.  Entitlement to service connection for an underlying 
chronic disability manifested by recurring colds.

6  Entitlement to service connection for degenerative 
arthritis.  

7.  Entitlement to service connection for a stomach disorder 
including as secondary to anti-inflammatory medications for 
degenerative arthritis (claimed as knee and lower back 
disabilities.)

8.  Whether clear and unmistakable error (CUE) existed in a 
May 11, 1977 VAHS&RO rating decision. 

9.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

10.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

11.  Entitlement to an extraschedular evaluation for 
tinnitus, currently evaluated at the maximum 10 schedular 
rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1967 to August 1971.  He was awarded the 
Combat Action Ribbon and Purple Heart for combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the VAHS&RO in Ft. 
Harrison, Montana.  

The Board notes that the certified issues on appeal, other 
than the issue of entitlement to an increased evaluation for 
PTSD, will be addressed in the Remand portion of the 
decision.  

This case was previously remanded by the Board in September 
1992.  While in remand status the VAHS&RO in December 1995 
granted an increased disability evaluation for PTSD from 10 
percent to 30 percent disabling effective from November 29, 
1989, the date of receipt of the reopened claim.  As the 
increased evaluation does not reflect the maximum evaluation 
authorized under the rating schedule, the issue remains on 
appeal as characterized on the title page.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Following the completion of all 
development the case was returned to the Board for appellate 
consideration.

In April 2003 the veteran attended a video-conference hearing 
at the VAHS & RO before the undersigned Acting Veterans Law 
Judge of the Board sitting in Washington, D.C.  The hearing 
transcript is in the claims file.  


FINDINGS OF FACT

1.  From November 29, 1989 to November 6, 1996, PTSD was 
generally manifested by suspiciousness of authority figures, 
low self-esteem, depression, irritability, difficulty in 
controlling anger outbursts, nightmares, trouble sleeping, 
difficulty in establishing relationships with other people 
and other symptoms which more nearly approximate considerable 
social and industrial impairment but no greater disability.  

2.  For the period on and after November 7, 1996, PTSD is 
generally manifested by continued symptoms productive of no 
more than considerable social and industrial impairment or 
some occupational and social impairment consistent with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent schedular evaluation for PTSD 
have been met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, it is noted that in a February 1972 unappealed 
rating decision the VAHS&RO granted service-connection for a 
psychoneurosis diagnosed as anxiety reaction (superimposed on 
personality disorder) evaluated as 10 percent disabling (mild 
social and industrial impairment) effective from August 7, 
1971.  

In a unappealed May 1977 rating decision the VAHS&RO 
confirmed and continued the 10 percent evaluation for 
service-connected anxiety reaction.  

On November 29, 1989, the veteran filed his current reopened 
claim for an increased evaluation for service-connected 
psychoneurosis.

A March 1990 private social worker's report shows the veteran 
initially complained of stress reactions with his current 
employer.  The veteran stated that he was fired from his 
current job and was in the process of attempting a 
reconciliation with his employer through the grievance 
procedure.  The veteran reported a long history of problems 
relating to other people, in particular females.

On clinical evaluation the veteran identified symptomatology 
of suspiciousness of authority figures.  Also noted was a 
history of interpersonal problems, avoidance of 
military/trauma issues or association, history of nightmares 
of combat, feelings of hopelessness, low self-esteem, 
irritability, outbursts of anger with increasing difficulty 
in maintaining anger control/management.  It was noted that 
during subsequent therapy sessions the veteran avoided 
discussion of military experiences; however, he was noted to 
have become more candid.  Also, it was noted that he 
continued to display anxiety reactions and verbalized anxiety 
feelings and reactions within himself.  

The veteran was described as behaving in an appropriate 
manner.  He was oriented times three.  He reported 
dissociative states and a history of mild depression.  He 
reported suicidal ideation at times but appeared to be a 
minimal to moderate risk.  He was considered to be at higher 
risk during disassociative states and when he had feelings of 
no self-control.  He exhibited emotional blunting, alienation 
and low self-esteem.  He was described as cognitive in his 
presentation with moderate insight.  He had difficulty 
handling stress.  He displayed hypervigilance and an 
inability to relax to any significant degree.  

The social worker's summary noted that the veteran displayed 
PTSD symptoms.  He showed a history of inability to maintain 
significant interpersonal relationships as well as vocational 
stability.  He did not present a clear present danger to 
himself or others.  Diagnosis was generalized anxiety 
disorder, not otherwise specified, with PTSD symptoms.  
Follow-up treatment was to consist of individual and group 
therapy sessions.  

A August 1990 VA psychiatric examination report shows the 
veteran reported difficulty in keeping a job or finding a 
steady job the last few years.  He described himself as a 
wondering type individual who was outgoing and adventurous.  
He noted that his educational background included graduating 
from college with degrees in psychology and sociology.  He 
noted having good grades in college despite his mediocre high 
school marks.  The veteran stated that since leaving the 
service, he had lots of jobs including working as an 
insurance agent, working in oil and gas exploration, selling 
water treatment equipment and other sales jobs, driving a 
school bus, and working as a substitute teacher and laborer.  
He was temporarily out of work due being laid-off in July 
1990.  The veteran noted that he got along with his 
supervisors and coworkers but would get fired from his jobs.  
He denied every being married and stated that he dated 
seldomly.  He was not on any medications.  

On mental status evaluation he was described as clean, neatly 
groomed and tidily dressed.  He was friendly, relaxed, 
cooperative and gave a good account of himself.  There was no 
evidence of psychomotor impairment.  Insight and judgment 
were satisfactory.  Intelligence was normal.  With respect to 
his mood, he noted he would be working full-time if he could 
find a job.  He lived alone in an apartment and did his own 
chores.  His outside interests and hobbies included hunting, 
fishing, hiking and reading.  Socially, he saw a couple of 
friends on occasion.  Usually, he stayed at home and read or 
watched television.  Sometimes he visited the bar or went to 
a café or store.  The examiner stated that no thought 
disorder or paranoid ideas were elicited.  No abnormal guilt 
feelings were elicited.  He was oriented in all three 
spheres.  Delusions and hallucinations were not present.  
Diagnosis was generalized anxiety disorder.  The veteran was 
considered competent.  The psychiatric examiner's discussion 
noted that the veteran's psychiatric disability was 
productive of slight social impairment but no industrial 
impairment.  

In January 1991 the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  He essentially claimed an increase in psychiatric 
symptoms.  

In April 1992 the veteran attended a Travel Board hearing 
before a Veterans Law Judge of the Board sitting at the 
VAHS&RO.  The veteran essentially claimed an increase in 
psychiatric symptoms.  (The Veterans Law Judge who conducted 
the hearing has since terminated his employment at the 
Board.)

A December 1992 VA psychological examination report shows the 
veteran reported that since leaving the service, his 
psychiatric symptoms included sleeplessness, anxiety, 
avoidance of social events and crowds, public places and 
close relationships.  He never married.  He reported holding 
approximately 20 jobs over the past 20 years and having 
considerable difficulty with authority, job pressure and 
stress.  He noted being in a high stress job at the time of 
the examination in that high levels of production were 
demanded.  He reported problems with anger.  He noted 
attending counseling through the Vet Center.  The veteran 
reported that working through his memories and current 
problems was considered difficult.  

A December 1992 VA psychiatric examination report shows that 
on mental status examination the veteran was described as 
clean, neatly groomed and tidily dressed.  He was friendly, 
cooperative, relaxed and gave a good account of himself.  
There was no psychomotor impairment.  Insight was present, 
and judgment was fair.  Intelligence was normal.  He was not 
considered depressed.  Affect was appropriate, appetite 
fluctuated, and sleep was interrupted at night.  He found his 
job stressful but felt his work was going well.  His reported 
personal interests consisted of hunting, rock hunting, 
fishing and reading.  He had not given up any interests.  He 
did not socialize a great deal.  He had problems relating to 
people.  He had a few close friends.  Concentration was poor 
under pressure.  He got irritable at times.  The examiner 
noted that the veteran had reported suicidal ideations in the 
past.  Thought disorder or paranoid ideas were not elicited.  
There were no abnormal guilt feelings.  He was correctly 
oriented in all three spheres and his memory was intact.  
Delusions and hallucinations were not present.  Diagnosis was 
anxiety disorder.  The veteran was considered competent.  
Prognosis was fair.  The medical specialist noted that there 
was no evidence of social or industrial impairment associated 
with his anxiety disorder.  

A May 1993 letter from a Vet Center psychologist showed that 
test scores revealed PTSD, severe, acute and chronic.  He 
recommended continued outpatient therapy.  A July 1993 
counseling report referred to continued PTSD treatment.  An 
April 1994 letter from his employer noted favorable action on 
his request to change his work hours to four ten-hour days.  
An October 1994 counseling record noted the veteran was 
placed on a new treatment plan.  Also noted was that the 
veteran was having more difficulty dealing with job-related 
stress. 

In September 1995, the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  He reported an increase in psychiatric symptoms.  

An October 1995 VA psychiatric examination report shows that 
when the veteran separated from the service he was in therapy 
for anxiety and a panic disorder for a long time.  He 
continued to see a therapist.  There was indication of social 
limitation, such as not being married and not having any long 
term relationships.  He was having job problems.  It was 
noted that the veteran presently worked for the state 
disability bureau for over four years.  It was the longest he 
had ever held a job.  He tried working four ten-hour days but 
was currently back to working eight-hour days.  It was 
somewhat of a struggle for him to maintain his work due to 
frustration.  He was on medication.  

On mental status examination he was described as an 
individual with good grooming who appeared apprehensive.  He 
reported that he was worried about being sentenced the 
following week for a criminal act.  He became tearful.  He 
became guarded, defensive and somewhat depressed.  He showed 
some insight.  Judgment was intact.  Diagnosis was PTSD.  It 
was noted that he also carried a coexisting diagnosis of long 
standing anxiety disorder.  He was taking medication for 
sleep.  He was having adjustment problems due to his upcoming 
sentencing on criminal charges and possible jail time.  
Global Assessment of Functioning (GAF) was determined to be 
in the 60's.  The psychiatric examiner noted the veteran was 
able to maintain his work because he knew by working he would 
maintain his sanity.  

In December 1995, the VAHS&RO established service connection 
for PTSD and granted an increased 30 percent evaluation for 
service-connected psychoneurosis best rated as PTSD (formerly 
rated as anxiety reaction) effective from November 29, 1989. 

A June 1997 VA psychiatric outpatient treatment report shows 
the veteran was dealing with stress and considered a good 
worker.  He had plans to look for a new job.  He was on 
medication for sleeping.  A November 1997 VA outpatient 
psychiatric treatment record shows the veteran living alone 
in a trailer.  He liked his job.  He had a dog.  He felt 
lonely and socially isolated.  Subsequent outpatient 
treatment records through early 1998 show he faithfully 
attended treatment sessions. 

A March 1998 VA psychiatric examination report shows the 
veteran with a bit of an adjustment problem over the last 
eight months.  He was in counseling with a sexual offender 
counselor for two and one half years.  It was noted that in 
August 1997 his coworkers reported him doing some 
inappropriate behavior at work.  He went to jail for two 
days.  He went back to work under restricted conditions.  He 
was later arrested and spent four days in jail.  He 
eventually was able to go back to work after administrative 
leave but the whole situation was stressful for him.  The 
veteran lived in a mobile home and remained single all of his 
life.  He had a couple of relationships the longest lasting 
six months.  A typical day consisted of basic grooming and on 
weekends he tried fishing.  He did household chores.  He 
liked rock hunting.  He noted belonging to a rock group for 
quite a long time.  They had monthly meetings.  In the 
evenings he worked on his bills and enjoyed watching 
television.  He reported having problems sleeping due to 
nightmares.

On mental status examination the veteran complained of being 
overweight at age 48.  Memory was considered somewhat 
problematic.  He was clean shaven and casually dressed.  
Affect was restricted.  He appeared tired and depressed.  He 
noted having a college degree from California State in 
Pomona.  He was working on his degree in education through 
the Montana system, taking courses at various locations.  
Judgment was intact.  He was still seeking help and taking 
medications.  Diagnosis was PTSD, chronic with some 
adjustment disorder and mixed mood.  GAF was 60.  The 
examiner noted that the veteran was able to work.  He stated 
that the stressor experienced by the veteran accounted for at 
least 50 percent of his symptoms.  The adjustment disorder 
with depressed mood accounted for 50 percent of his symptoms.  
The examiner noted that the focus of the examination was on 
service-connected PTSD with his functioning now being 
handicapped by what is happening as far as the legal system.  
The examiner opined that 50 percent of the veteran's 
functioning impairment was resolved from the adjustment 
problem he was going through.  The other 50 percent was 
allotted to service-connected PTSD, which was considered 
chronic and fairly significant in the past.  

State prison psychiatric records dated in late 1998 generally 
show his mood was down secondary to his current stressors.  
He was given medication for trouble sleeping. It was noted as 
occupational history that  the veteran worked as a disability 
examiner for the state.  He was described as tearful and 
depressed.  No cognitive deficits were evidenced.  He was 
oriented and cooperative.  The veteran was interested in 
attending mental health group sessions.  He found the group 
sessions helpful.  In October 1998 he was described as doing 
fine in terms of PTSD and insomnia.  

A November 2001 clinical record shows the veteran alert, 
oriented and in no apparent distress.  

A February 2002 psychological evaluation undertaken by a 
consulting psychologist for the prison bureau showed the 
veteran was currently in a state prison.  He was brought to 
the clinic by a guard.  The veteran was noted to have 
presented for the examination in a reasonable social fashion.  
It was noted that rapport was easily established.  The 
veteran was evaluated individually.  He was tearful 
throughout the evaluation.  The veteran's self-report was 
considered credible.  The veteran was described as articulate 
and expressing himself fairly well during the examination.  
Grooming and hygiene were considered adequate.  He was alert 
and oriented.  

The examiner noted that the veteran's records were reviewed 
prior to the examination.  It was noted that much of the 
records dealt with the veteran's psychological distress 
secondary to past and current legal problems.  In 1995 a GAF 
score of in the 60's was assigned.  He stated that the 
veteran had a fairly lengthy work history.  In the past he 
worked at gas stations, drove a bus for a private school, 
worked as a night security sergeant at the state capital and 
worked for the Social Security Administration.  It was noted 
that he had been in prison for the past four years with 
scheduled release in 2005.  He currently worked in the prison 
electronics shop.  Prior to that, he had worked in the prison 
library but due to conflict with his supervisor changed job 
settings.  

The veteran reported having longstanding problems relating to 
others, which dated back to his childhood.  However, he was 
able to develop some limited friendships over the years.  He 
had a history of interacting poorly with management in most 
of the jobs he held over the years.  He was capable of brief 
and superficial contact with others but had difficulty with 
prolonged contact.  He described symptoms suggestive of PTSD.  
He continued to have nightmares, although he noted that they 
were less frequent.  He reported an increase in intrusive 
thoughts since September 11, 2001.  Symptoms suggestive of 
hypervigilance were present.

On mental status examination the veteran's voice was normal 
in tone and pace.  Affect was tearful.  Underlying mood was 
depressed.  He was currently on antidepressant medication.  
Also, he attended a sex offenders' group.  The veteran 
tracked the conversation well with no impairment of 
concentration or attention span noted.  Memory appeared 
intact.  Mood appeared dysphoric.  Psychomotor activity was 
within normal limits.  Thinking was logical and goal 
oriented.  There was no indication of a thought disorder.  He 
was not receiving any active treatment for PTSD in prison.  
The examiner noted that there were sufficient signs and 
symptoms confirming the diagnosis of PTSD.  It was noted that 
the veteran appeared to be experiencing significant 
depression, but this was related to current life situation 
and not to military service.  The examiner noted that based 
solely upon symptoms of PTSD the GAF score of 65 was 
appropriate.  The examiner noted that the veteran's 
employment ended because of incarceration and not because of 
pertinent psychological problems.  He was considered capable 
of managing VA benefits.  

In April 2003 the veteran attended a video-conference hearing 
at the VAHS&RO before the undersigned Acting Veterans Law 
Judge of the Board.  The hearing transcript is on file.  The 
veteran noted that he elected a vide-conference hearing in 
lieu of a personal hearing before the Board.  He stated that 
he felt that his inability to hold a job for sustained 
periods prior to incarceration and problems with supervisory 
figures in prison are related to PTSD.  He stated that he was 
ashamed at what he had become.  (Hearing Transcript at page 
17).  

Criteria

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The criteria for rating mental disorders were amended 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative judicial process has been concluded, the 
version more favorable to an appellant.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the 
veteran's psychiatric disorder must be evaluated under both 
the old and new criteria, as appropriate, to determine which 
version is more favorable to him.

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Under the criteria for rating PTSD prior to the revisions 
made to this criteria in November 1996, a 30 percent rating 
was assigned for "definite" impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people when the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce "definite" industrial 
impairment.  A "considerable" impairment in the ability to 
establish or maintain effective or favorable relationships 
with people when reliability , flexibility, and efficiency 
levels were so reduced as to result in "considerable" 
industrial impairment warranted a 50 percent evaluation. 

A 70 percent rating was provided when the ability to maintain 
effective or favorable relationships was "severely" 
impaired and when the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  

A 100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. § 
4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

In Hood v. Brown, the CAVC stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The CAVC remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id.  
at 304; see 38 U.S.C.A. § 7104(d)(1) (West 2002).  

In the wake of Hood, the VA General Counsel issued a 
precedent opinion concluding that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 2002).

The purpose in amending or revising the rating criteria for 
mental disorders "was to remove terminology in former 38 
C.F.R. § 4.132, which was considered non-specific and subject 
to differing interpretations, and to provide objective 
criteria for determining entitlement to the various 
percentage ratings for mental disorders." VA O.G.C. Prec. 
Op. 11-97 at 2 (Mar. 25, 1997), citing 60 Fed. Reg. 54,825, 
54,829 (1995).  

The revised criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher or 70 percent rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  Diagnostic and Statistical Manual of Mental 
Disorders 46-47 (4th ed. 1994).  A GAF score of 51-60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  

A GAF score of 61-70 contemplates some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 

Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty-to-assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and Federal Circuit precedent.  

The Board finds that the duty to notify has been satisfied.  
During the extensive appellate process the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO also provided the veteran with the reasons his 
increased claim could not be granted based upon the evidence 
of record, which included a discussion of why the veteran was 
not entitled to the next higher evaluation for PTSD.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claims.  In the case at hand, 
the Board is satisfied that the duty to notify and the duty 
to assist have been met to the extent necessary under the new 
law.  

In a November 2002 letter, the veteran was advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  In a November 2002 letter and January 2003 statement of 
the case the RO advised the veteran of VCAA and notice of 
what evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Following the November 2002 letter the veteran submitted 
additional medical records referring to treatment through the 
Montana State Prison from between approximately 1998 and 
2002.  Such evidence was considered by the RO and included in 
the January 2003 supplemental statement of the case.  At the 
April 2003 video-conference hearing the veteran indicated 
that he had no additional evidence to submit with respect to 
the PTSD claim.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held invalid the provisions of 38 
C.F.R. § 3.159(b)(1) which allowed a decision to be made 
before the one year period for submitting new evidence had 
expired with the proviso that if the information or evidence 
was subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, in the 
present case the veteran has indicated that here are no 
additional outstanding medical records regarding PTSD.  The 
Board therefore finds that there is no prejudice to the 
appellant as a result of any legal deficiency in the VCAA 
notice furnished by pursuant to the invalidated regulation 
and that no useful purpose would be served by further 
delaying appellate review to provide corrected notice that 
the appellant has one year to provide additional information 
or evidence.  It is clear from the veteran's testimony that 
he seeks appellate review of his claim for an increased 
evaluation for PTSD without further delay.  



Analysis

The Board is required to examine the evidence pertinent to 
the period of November 29, 1989 to November 6, 1996 solely 
under the "old" criteria as pursuant to VAOPGCPREC 3-00.

A comprehensive review of the evidence demonstrates that from 
November 29, 1989, the date the veteran filed a reopened to 
November 6, 1996, the veteran was considered employable and 
had multiple jobs.  His PTSD was generally manifested by 
suspiciousness of authority figures, low self-esteem, 
depression, irritability, difficulty in controlling anger 
outbursts, nightmares, trouble sleeping, difficulty in 
establishing relationships with other people and other 
symptoms.  The Board notes that any suicidal ideations were 
not more than fleeting events and without any expressed plan.  
The Board recognizes that VA examination reports of record 
during this period noted high GAF scores in the 60's 
reflective of mild to moderate symptoms.  The high GAF scores 
appear inconsistent with the recognized manifestations 
associated with service-connected psychiatric disability 
especially during exacerbations.  

A longitudinal review of the evidence demonstrates that 
despite the fact that the veteran was employed full time 
during the above period, the ongoing and persistent nature of 
symptoms associated with service-connected PTSD appear to 
more nearly approximate the criteria for considerable social 
and industrial impairment warranting a 50 percent evaluation 
under the more favorable criteria in effect prior to November 
7, 1996, but no greater.  

The competent medical evidence fails to demonstrate that the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Severe impairment in the ability to 
establish and maintain effective or favorable relationships 
is not shown.  The veteran has not demonstrated the more 
extensive and severe symptomatology described in the rating 
schedule to qualify for a 70 percent rating.  The Board 
concludes that the symptomatology due to service-connected 
PTSD does not equal or more nearly approximate severe social 
and industrial impairment under Diagnostic Code 9411 as 
previously in effect.  See 38 C.F.R. 4.7.  Moreover, the 
competent medical evidence fails to demonstrate total social 
and industrial impairment under Diagnostic Code 9411 as 
previously in effect.  Accordingly, the Board finds no basis 
for granting a rating in excess of 50 percent for PTSD for 
the period from November 29, 1989 to November 6, 1996 solely 
under the "old" criteria.

With respect to the period on and after November 7, 1996, the 
Board is required to examine the evidence under the "old" and 
"new" criteria, and apply the rating criteria more favorable 
to the veteran.  See VAOPGCPREC 3-00.  Focusing on the period 
of November 7, 1996 and thereafter, the Board finds that on 
the facts of this case, neither criteria are found to be more 
favorable.  The evidence simply continued to support no more 
than a 50 percent evaluation.  The evidence shows that PTSD 
is generally manifested by continued symptoms productive of 
no more than considerable social and industrial impairment or 
some occupational and social impairment consistent with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.

The evidence shows that the veteran continued to work 
gainfully for the state disability bureau until his present 
incarceration for matters unrelated to PTSD.  His 
psychoneurotic symptoms are not of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain his employment.  Also, the Board is unable 
to conclude that the veteran's ability to establish or 
maintain effective or favorable relationships during this 
time period was severely impaired.  While there may be some 
social impairment the Board does not find that his ability to 
establish and maintain social relationships is severely 
impaired in light of the evidence of record to the contrary.

The Board stresses that the evidence, as discussed above, 
does not reflect symptomatology that meets or more nearly 
approximates the criteria required for a 70 percent 
evaluation or higher under the old criteria of Diagnostic 
Code 9411 in effect prior November 7, 1996.  See 38 C.F.R. § 
4.7.

Likewise, under the new criteria for rating mental disorders 
on and after November 7, 1996, the evidence is against a 
higher evaluation.  Occupational and social impairment is 
currently recognized as per the assignment of a 50 percent 
evaluation for the service connected PTSD.

Competent evidence of deficiencies in most areas as would 
support a higher evaluation has not been presented.  The 
manifestations of the veteran's PTSD included subjective 
complaints including sleep disturbance with nightmares, 
depression, decreased concentration, and anxiety.  Despite 
the reports of symptoms, the evidence indicates that the 
veteran's PTSD with exacerbations remains successfully 
controlled with medication and supportive counseling.  The 
condition is generally considered stable.  He remains goal 
oriented and feels his medication is helpful.

The record does not show that his PTSD is productive of 
deficiencies in most areas due to symptoms such as 
obsessional rituals that interfere with routine activities, 
speech that was intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression to the extent 
affecting his ability to function independently, 
appropriately and effectively; or the neglect of personal 
appearance and hygiene.

In view of the foregoing, the Board concludes that the 
symptoms associated with PTSD are consistent with a 50 
percent evaluation, but no more, under Diagnostic Code 9411 
that became effective on November 7, 1996.  The Board 
stresses that the evidence, as discussed above, does not 
reflect symptomatology that meets or more nearly approximates 
the criteria required for a 70 percent evaluation or higher 
under Diagnostic Code 9411 that became effective on November 
7, 1996.  See 38 C.F.R. § 4.7.  Accordingly, in consideration 
of the evidence of record and in light of the benefit of the 
doubt doctrine the assignment of an increased 50 percent 
evaluation for PTSD is warranted, but no greater.  

Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the United States 
Court of Appeals for Veterans Claims (the Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation; however, 
the RO did not predicate its award of compensation benefits 
on this basis.  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the VA  Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the 
unusual case where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional in nature.  PTSD, during the rating period under 
discussion, was never shown to require frequent inpatient 
care, nor to result in marked interference with employment as 
to render impractical the application of the regular 
schedular standards.  In fact, the record shows that he was 
considered employable.  His current period of incarceration 
is not shown to be associated with PTSD.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by PTSD during the rating period under 
discussion.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of 
extraschedular evaluation. 


ORDER

Entitlement to an increased 50 percent evaluation for PTSD is 
granted, subject to the regulations governing the payment of 
monetary benefits. 


REMAND

A review of the record shows that the issue of entitlement to 
an increased evaluation for service-connected bilateral 
hearing loss remains unresolved, clinically.  Accordingly, 
additional development is needed to supplement the record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this regard, 
the veteran should be afforded an updated authorized VA 
audiometric examination in order to determine the current 
extent and degree of severity of the veteran's hearing loss.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Importantly, at the Video-Conference hearing in April 2003 
the veteran and his representative indicated that there are 
outstanding treatment records at the state prison infirmary 
pertinent to the remaining issues on appeal.  In April 2003 
the RO appears to have requested such outstanding records 
from the Montana State Prison without any response.  Since 
there is no indication that such records are unobtainable the 
VBA AMC should make another attempt to obtain such records.  

Also, the record shows that the veteran claimed that his 
asthma condition preexisted service and was aggravated 
therein.  (Hearing Transcript at page 13.)  The record is 
absent any pre-service treatment records for asthma.  
Therefore, the VBA AMC should attempt to obtain all pertinent 
outstanding pre-service medical records reflecting treatment 
for asthma.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in  § 3.159(b)(1) to respond to a VCAA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the VBA AMC must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the remaining claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

In this regard, the VBA AMC should 
contact the veteran and request that he 
identify the names, and addresses, for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of asthma prior to active duty 
and following separation form active duty 
to the present. 

Also, VBA AMC should arrange to obtain 
all pertinent outstanding treatment 
records from the Montana State Prison 
from October 2002 to the present.

After obtaining any necessary 
authorization or medical releases, the 
VBA AMC should secure and associate with 
the claims file legible copies of the 
requested records.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran and his 
representative that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.

3.  The VBA AMC should arrange for a VA 
special audiometric examination in order 
to determine the current nature and 
extent of severity of the veteran's 
service-connected bilateral hearing loss.  
Any further indicated special studies 
should be conducted. 

4.  The VBA AMC should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

In addition, the VBA AMC should review 
the claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.

In particular the VBA AMC must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the VBA AMC should 
readjudicate the issues of whether new 
and material evidence was submitted to 
reopen claims of entitlement to service 
connection for a skin disorder including 
secondary to exposure to AO and a low 
back disability; entitlement to service 
connection for liver disease manifested 
by abnormal liver function tests and 
asthma including secondary to exposure to 
AO; entitlement to service connection for 
degenerative arthritis and for an 
underlying chronic disability manifested 
by recurring colds; whether CUE existed 
in a May 11, 1977 VAHS&RO rating decision 
and entitlement to an increased 
evaluation for bilateral hearing loss and 
tinnitus with consideration of 38 C.F.R. 
§ 3.321(b)(1) where applicable.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

The veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
an increased evaluation for bilateral hearing loss.  
38 C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC.)  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



